               Case 1:20-cv-00054-EPG Document 25 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11     RICHARD KEVIN LEE,                                 Case No. 1:20-cv-00054-EPG

12                     Plaintiff,
                                                          ORDER RE: STIPULATED REQUEST FOR
13             v.                                         DISMISSAL OF ENTIRE ACTION

14     ANDREW SAUL, Commissioner of Social
       Security,                                          (ECF No. 24)
15
                       Defendants.
16

17

18          Plaintiff, Richard Lee, and Defendant, Andrew Saul, Commissioner of Social Security,

19    have filed a stipulation to dismiss the entire action (ECF No. 24). In light of the stipulation, the

20    case has ended and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.

21    City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is

22     respectfully directed to close this case.
     IT IS SO ORDERED.
23

24      Dated:      November 2, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
